       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 1 of 17



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

 CHASE YARBROUGH, DONNA                         §
 YARBROUGH and TROY                             §
 YARBROUGH                                      §
 Plaintiffs,                                    §
                                                §   CIVIL ACTION NO.:
 vs.                                            §
                                                §
 ANTONIOS PAGOURTZIS, ROSE                      §   [REMOVED FROM CAUSE NO. CV-
 MARIE KOSMETATOS, DIMITRIOS                    §   0086848 IN COUNTY COURT AT
 PAGOURTZIS, LUCKYGUNNER, LLC                   §   LAW NO. 3 OF GALVESTON
 d/b/a/ LUCKYGUNNER.COM, RED                    §   COUNTY, TEXAS]
 STAG FULFILLMENT, LLC,                         §
 MOLLENHOUR GROSS, LLC,                         §
 JORDAN MOLLENHOUR, and                         §
 DUSTIN GROSS,                                  §
 Defendants.

                               NOTICE OF REMOVAL

         Defendant LuckyGunner, LLC d/b/a Luckygunner.com (“LuckyGunner”), Red Stag

Fulfillment, LLC (“Red Stag”), Mollenhour Gross, LLC (“MG”), Jordan Mollenhour

(“Mollenhour”), and Dustin Gross (“Gross”) (collectively, the “Tennessee Defendants”),

pursuant to 28 U.S.C. §§ 1331, 1332, 1441(b), 1441(c) and 1446, file this Notice of

Removal and hereby notify this Court that it is removing the above captioned action

currently pending in the Galveston County Court at Law No. 3 to the United States District

Court for the Southern District of Texas, Galveston Division. In support of this Notice of

Removal, the Tennessee Defendants state as follows:




                                            1
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 2 of 17



                                  I. PROCEDURAL HISTORY

         1.        The underlying state court case is styled Civil Action No. CV-0086848,

Chase Yarbrough et al v. Antonios Pagourtzis et al. in Galveston County Court at Law No.

3.

         2.        This lawsuit arises from Dimitrios Pagourtzis’ criminal shooting at Santa Fe

High School on May 18, 2018.            Plaintiff Chase Yarbrough is a victim of Pagroutzis’s

crimes.

         3.        On May 6, 2020, Plaintiffs filed their Original Petition (the “Petition”) and

Request for Disclosure. (See Exhibit B-1, Petition). The Petition named as defendants

Dimitrios Pagourtzis and his parents, Antonios Pagourtzis and Rose Marie Kosmetatos,

and the Tennessee Defendants: (1) LuckyGunner, (2) Red Stag, (3) MG, (4) Mollenhour,

and (5) Gross. (See Exhibit B-1, Petition).

         4.        The Tennessee Defendants accepted service of the Petition on May 12, 2020.

(See Ex. B-12, Rule 11 Agreement). This notice of removal is timely filed. 28 U.S.C. §

1446(b)(2)(B). The United States District Court for the Southern District of Texas is the

federal judicial district encompassing Galveston County, Texas. Therefore, venue lies in

this Court pursuant to 28 U.S.C. § 1441(a).

                    II. THE COURT’S JURISDICTION OVER THIS MATTER

         5.        This action is removed because of federal question jurisdiction pursuant to

28 U.S.C. §§ 1331 and 1441(c). Under 28 U.S.C. § 1441(c)(2), only the parties named as


defendants in connection with the federal law claims need join in or consent to removal.


                                                 2
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 3 of 17



As counsel for LuckyGunner, Red Stag, MG, Mollenhour, and Gross, undersigned counsel

states that each of these defendants consents to and joins in the removal of this action.

         6.        This action is also removed pursuant to 28 U.S.C. §§ 1332 and 1441(b).

Under 28 U.S.C. § 1332, this Court has diversity jurisdiction of all matters (1) that are

between citizens of different states where (2) the matter in controversy exceeds the sum or

value of $75,000. These prerequisites for diversity jurisdiction are met here because, inter

alia, at the time of removal only the diverse Tennessee Defendants have been properly

joined and served.

         7.        The Petition shows that Plaintiffs are citizens of Texas, and the Tennessee

Defendants are all citizens of Tennessee. (Ex. B-1, Petition at ¶2.1-2.12). At the time of

this filing, the non-diverse defendants, Antonios Pagourtzis, Rose Marie Kosmetatos, and

Dimitrios Pagourtzis, have not been properly served pursuant to § 1441(b)(2), according

to the Galveston County Court docket and the service-related documents contained therein.

(See Exs. A-1, A-2, A-3, Citations and Returns of Service). Their citizenship is irrelevant

at this juncture. Thus, there is complete diversity between Plaintiffs and the Tennessee

Defendants. 1




1
  The citizenship of the Tennessee Defendants is as follows: LuckyGunner is a Tennessee limited
liability company with its principal place of business in Tennessee. LuckyGunner’s sole member
is MG. Red Stag is a Tennessee limited liability company with its principal place of business in
Tennessee. Red Stag’s sole member is MG. MG is a Tennessee limited liability company with its
principal place of business in Tennessee. MG’s sole members are individual defendants, Jordan
Mollenhour and Dustin Gross, who are also Tennessee citizens. For the purposes of diversity
jurisdiction, none of these defendants are citizens of Texas.

                                                 3
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 4 of 17



         8.        The amount in controversy is also satisfied. Plaintiffs seek to recover from

the Tennessee Defendants damages resulting from Dimitrios Pagourtzis shooting. “[T]he

Yarbrough Plaintiffs seek more than $1,000,000.00 in monetary damages.” (Ex. B-1,

Petition at ¶3.2; see also id. at ¶¶8.1-8.3). The amount in controversy exceeds the $75,000

threshold.

         9.        Because the elements of complete diversity and jurisdictional amount are

met, this Court has diversity jurisdiction pursuant to 28 U.S.C § 1332, and removal to this

Court is proper.

     III. PLAINTIFFS’ CLAIMS AGAINST THE TENNESSEE DEFENDANTS

         10.       Plaintiffs allege that Pagourtzis purchased ammunition from LuckyGunner

through LuckyGunner’s website, and that he used the ammunition purchased from

LuckyGunner to perpetrate his crimes. (See e.g., Ex. B-1, Petition at ¶¶5.1-5.4). Plaintiffs

allege that defendant Red Stag, a third-party logistics company, packaged and shipped the

ammunition to Pagourtzis and FedEx delivered it. (Id. at ¶5.11). MG, Mollenhour and

Gross’s connection to this to this lawsuit is that they are alleged to own the two other

defendants, LuckyGunner and Red Stag. (Id. at ¶6.58).

         11.       Plaintiffs seek to hold the Tennessee Defendants liable for the damages

caused by Pagourtzis’s criminal acts based on tort claims of negligence and negligence per

se. (Id. at ¶¶6.8-6.23, 6.34-6.47). Aside from these two claims, Plaintiffs assert various

forms of derivative or collateral counts, including that the Tennessee Defendants were

grossly negligent, and that vicarious liability exists between and amongst them—claims



                                                 4
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 5 of 17



styled as “Civil Conspiracy” and “Piercing the Corporate Veil”. (Id. at ¶¶6.48-6.56, 6.57-

6.67).

         12.       The Petition includes claims of negligence and negligent entrustment against

Pagourtzis’ parents [id. at ¶¶6.1-6.7, 6.24-6.33], and claims of assault and battery against

Pagourtzis. (Id. at ¶¶6.73-6.76, 6.77-6.79.)

         13.       Regardless of the title of the claim or count asserted, the theory advanced

against the Tennessee Defendants for Plaintiffs’ claimed damages is predicated on a

significant federal issue—namely, whether the Tennessee Defendants unlawfully sold

ammunition to Pagourtzis in violation of federal law. The joinder of removable and non-

removable claims makes the entire action removable under 28 U.S.C. § 1441(c)(1).

                         IV. FEDERAL QUESTION JURISDICTION

         14.       Federal question jurisdiction exists because Plaintiffs’ negligence and

negligence per se claims are both predicated on their theory that the Tennessee Defendants

directly violated the federal Youth Handgun Safety Act, 18 U.S.C. § 922(x)(1)(B), and that

they aided and abetted, see 18 U.S.C. §§ 2, 371, a violation of the related counter-part, 18

U.S.C. § 922(x)(2)(B). The operative language of subparts (x)(1)(B) and (x)(2)(B) are the

same:

                   (1) It shall be unlawful for a person to sell, deliver, or
                   otherwise transfer to a person who the transferor knows or has
                   reasonable cause to believe is a juvenile—
                      (A) a handgun; or
                      (B) ammunition that is suitable for use only in a
                      handgun.
                   (2) It shall be unlawful for any person who is a juvenile to
                   knowingly possess—

                                                 5
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 6 of 17




                      (A) a handgun; or
                      (B) ammunition that is suitable for use only in a handgun.

         15.       Specifically, Plaintiffs claim that the Tennessee Defendants violated 18

U.S.C. § 922(x)(1)(B) through LuckyGunner’s alleged knowing transfer of .38 caliber

ammunition to Pagourtzis, a 17 year old juvenile. (See e.g., Ex. B-1, Petition at ¶¶6.21-

6.22; 6.38; 6.42-6.43.)

         16.       A significant federal question lies in the interpretation and application of 18

U.S.C § 922(x)(1)(B), a violation of which requires two parts: (1) the defendant must know

or have reasonable cause to believe the purchaser of the ammunition is juvenile, and (2)

the ammunition at issue must be “suitable for use only in a handgun.” Plaintiffs’ allegation

that any of the Tennessee Defendants, including LuckyGunner, knew or had reasonable

cause to believe that Pagourtzis was a juvenile at the time of the online sale is implausible

on its face and legally barred. See Phillips v. LuckyGunner, LLC, 84 F.Supp.3d 1216, 1224

(D. Colo. 2015) (granting LuckyGunner’s Rule 12(b)(6) motion and rejecting plaintiff’s

theory that online retailers with “no human contact with the buyer” who later committed

heinous crimes could have knowingly violated 18 U.S.C. § 922(d)(3)), appeal dismissed,

United States Circuit Court of Appeals, Docket No. 15-1153 (10th Cir. July 21, 2015)). 2

The significant federal issue, however, sits in this never before interpreted phrase in 18




2
  The pleadings-based dismissal in Phillips, under a conspicuously similar fact pattern, was
premised, in part, on the broad federal immunity conferred on ammunition sellers by the Protection
of Lawful Commerce in Arms Act, 15 U.S.C. § 7901 et seq. This federal defense, however, is not
the basis for removal.

                                                  6
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 7 of 17



U.S.C. § 922(x)(1)(B) and (x)(2)(B): “ammunition that is suitable for use only in a

handgun.”

         17.       The Gun Control Act governs the legal obligations of Federal Firearms

License (“FFL”) holders and non-FFL holder differently. Indeed, LuckyGunner is not

alleged to (nor does it) hold an FFL in connection with the sales of ammunition at issue.

(Ex. B-1, Petition at ¶5.16, fn. 2.) LuckyGunner is not legally obligation to hold an FFL. 3

         18.       Plaintiffs’ lawsuit against the Tennessee Defendants seeks to fundamentally

change how Congress intended to govern transfers of ammunition between persons or

entities that do not hold FFLs and persons under the age of twenty-one (21), including

juveniles as defined by 18 U.S.C. § 922(x)(5). Plaintiffs’ claims are premised on a flawed

interpretation of the operative language – that is, Plaintiffs seek to create a violation of 18

U.S.C. § 922(x)(1)(B) and (x)(2)(B) when a non-FFL transfers ammunition to a juvenile

even when the ammunition is not “suitable for use only in a handgun.” By extension,

Plaintiffs are attempting to rewrite federal law by seeking to impose—through judicial

fiat—a duty on non-FFL holders to conduct background checks on ammunition purchasers,

a legal process impacting both the transferors and transferees that no federal (or Texas

state) statute requires.




3
  An FFL is required for any person engaged in the business of manufacturing, importing, or
dealing in firearms. 18 U.S.C. § 922(a)(1)(A). LuckyGunner is not alleged to (and does not)
engage in any of this activity. That LuckyGunner sells ammunition online does not alter its status
or require it to hold an FFL. Indeed, many non-FFLs lawfully and routinely possess and transfer
ammunition. Examples include the vast majority of Americans involved in the shooting sports.

                                                7
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 8 of 17



         19.       Plaintiffs’ claims against the Tennessee Defendants qualify as a civil action

“arising under the Constitution, laws, or treaties of the United States.” See Grable & Sons

Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005) (quoting 28 U.S.C. §

1331 and recognizing “[a] longstanding, if less frequently encountered, variety of federal

‘arising under” jurisdiction, this Court having recognized for nearly 100 years that in

certain cases federal-question jurisdiction will lie over state-law claims that implicate

significant federal issues.”); see also Bd. Of Commissioners of Se. Louisiana Flood Prot.

Auth.-E. v Tennessee Gas Pipeline Co., L.L.C., 850 F.3d 714, 724-27 (5th Cir. 2017)

(applying Grable and affirming district court’s ruling that the plaintiff’s negligence and

nuisance claims necessarily raise federal issues sufficient to justify federal jurisdiction,

concluding “the Board’s negligence and nuisance claims thus cannot be resolved without

a determination whether multiple federal statutes create a duty of care that does not

otherwise exist under state law.”).

         20.       Under Grable, federal question jurisdiction exists with respect to state-law

claims if such claims “[1.] necessarily raise a stated federal issue, [that is 2.] actually

disputed and [3.] substantial, [and 4.] which a federal forum may entertain without

disturbing any congressionally approved balance of federal and state judicial

responsibilities.” Grable, 545 U.S. at 314.

         21.       With respect to the first Grable factor, the Petition plainly states a federal

issue, as it is replete with express references to and reliance on 18 U.S.C. §§ 922(x)(1)(B)

and (x)(2)(B). Plaintiffs do not allege a violation of any Texas state statutes that govern

the minimum age to purchase certain calibers of cartridges from a non-FFL. This is

                                                  8
4811-3765-9837.1
       Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 9 of 17



“necessarily” a “federal issue.” Grable, 545 U.S. at 314; see also id. at 315 (recognizing

that parties might find value before federal judges with experience in federal tax matters);

Air Measurement Techs., Inc. v. Akin Gump Strauss Hauer & Feld, L.L.P., 504 F.3d 1262,

1272 (Fed. Cir. 2007) (“The litigants will also benefit from federal judges who have

experience in claim construction and infringement matters.”). A federal court is best

equipped to interpret the operative phrase of 18 U.S.C. §§ 922(x)(1)(B) and (x)(2)(B). See

Grable, 545 U.S. at 315 (recognizing that parties might find value before federal judges

with experience in federal tax matters); Air Measurement Techs., Inc. v. Akin Gump Strauss

Hauer & Feld, L.L.P., 504 F.3d 1262, 1272 (Fed. Cir. 2007) (“The litigants will also benefit

from federal judges who have experience in claim construction and infringement

matters.”). A federal forum’s interpretation of the federal statutory provision is also

necessary to ensure uniformity of the interpretation of 18 U.S.C. § 922(x)(1)(B) and

(x)(2)(B). Indeed, the “interpretation of the Gun Control Act is a federal question.” Knight

v. Wal-Mart Stores, Inc., 889 F. Supp. 1532, 1538 (S.D. Ga. 1995).

         22.       With respect to the second and third Grable factors, Plaintiffs’ repeated claim

that the Tennessee Defendants violated 18 U.S.C. § 922(x)(1)(B) as the basis for their two

underlying theories of liability—negligence and negligence per se—underscores the

dispute exists and is substantial. See Grable, 545 U.S. at 313 (A substantial federal issue is

one that “indicat[es] a serious federal interest in claiming advantages thought to be inherent

in in a federal forum.”). For example, the Grable Court noted that the “meaning of the

federal tax provision is an important federal law that sensibly belongs in federal court.” Id.

at 315.        Plaintiffs’ hollow suggestion that a non-FFL is categorically prohibited from

                                                  9
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 10 of 17



transferring .38 special caliber cartridges to a certain class of persons is incorrect because

a long list of commercially available long-guns (i.e., not “a handgun”) designed to fire such

ammunition exists.        Nor could Plaintiffs plausibly plead facts to support their false

contention. 4 And it is simply not “proper to assume that [a plaintiff] can prove facts that it

has not alleged.”        Associated Gen. Contractors of Calif. V. Calif. State Council of

Carpenters, 459 U.S. 519, 526 (1983).

         23.       Not only are Plaintiffs’ claims that the Tennessee Defendants violated 18

U.S.C. § 922(x)(1)(B) and aided in violation of § 922(x)(2)(B) flatly wrong, the

interpretation of the operative phrase of these provisions is one of first impression; indeed,

a first interpretation that will have lasting impact on federal law. See Grable, 545 U.S. at

313 (holding that an important and limiting factor for finding federal-question jurisdiction

is whether a plaintiffs’ claims “really and substantially involv[e] a dispute or controversy

respecting the validity, construction or effect of [federal] law.” (quoting Shulthis v.



4
  A “handgun” is defined by 18 U.S.C. § 921(a)(29). In contrast, long-guns, i.e., a “shotgun” and
a “rifle” are defined by 18 U.S.C. § 921(a)(5) and (a)(7), respectively. Commercially available
rifles chambered in .38 special include: http://www.winchesterguns.com/products/rifles/model-
1873/model-1873-current-products/model-1873-carbine.html (last visited on May 19, 2020);
http://www.winchesterguns.com/products/rifles/model-1866/model-1866-current-products/1866-
deluxe-octagon.html (last visited on May 19, 2020); https://www.henryusa.com/rifles/big-boy-x-
model/ (last visited on May 19, 2020); https://www.henryusa.com/rifles/single-shot-rifle/ (last
visited on May 19, 2020); https://www.henryusa.com/rifles/henry-big-boy-carbine/ (last visited
on May 19, 2020); https://rossiusa.com/lever-action/r92-357mag-16-58-rds-triple-black/ (last
visited on May 19, 2020); https://www.cimarron-firearms.com/1866-short-rifle-38-special-20-
oct-barrel.html (last visited on May 19, 2020); https://www.cimarron-firearms.com/1866-carbine-
with-saddle-ring-38-special-19-rnd-barrel.html          (last visited on May 19, 2020);
https://www.marlinfirearms.com/lever-action/model-1894/model-1894c (last visited on May 19,
2020);        https://www.taylorsfirearms.com/long-guns/cartridge-rifles/1866-lever-action/1866-
rifle.html (last visited on May 19, 2020); https://www.uberti-usa.com/1866-yellowboy-rifle (last
visited on May 19, 2020).

                                               10
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 11 of 17



McDougal, 225 U.S. 561, 569 (1912)). That Plaintiffs are also trying to expand a violation

of 18 U.S.C. § 922(x)(1)(B) to a third-party logistics company, Red Stag, and the owners

of LuckyGunner and Red Stag, only serves to further magnify the substantiality of the

federal issue.

         24.       With respect to the fourth Grable factor, this Court’s interpretation of 18

U.S.C. § 922(x)(1)(B) is not only contemplated by Congress, it is essential. Plaintiffs seek

a rewrite of “suitable for use only in a handgun” (emphasis added) to read: “suitable for

use in a handgun.” This edit would violate well-established rules of federal statutory

construction by rendering Congress’s use of the word “only” superfluous. Moskal v.

United States, 498 U.S. 103, 109 (1990) (noting the “established principle that a court

should give effect, if possible, to every clause and word of a statute”) (internal quotations

and citation omitted).

         25.       Were Plaintiffs’ flawed interpretation of the operative phrase accepted,

application of nationwide federal firearms statutes would forever be altered in ways not

intended by Congress—effectively criminalizing transfers of commonly used hunting and

sporting ammunition to persons under twenty-one years old, and, ultimately resulting in a

patchwork of Gun Control Act violations that vary state to state. This is not an outcome

Congress intended.

         26.       In sum, the appropriate balance of the federal-state system will remain post-

removal. Plaintiffs’ focused allegation with respect to the theory of liability presents the

very type of circumstance where, although not expressly declared a federal claim by

Congress, there is little risk of a deluge of state tort cases ending up in federal court. See

                                                 11
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 12 of 17



Grable, 545 U.S. at 318-19 (citing Merrell Dow Pharmaceuticals Inc. v. Thompson, 478

U.S. 804 (1986)). On the other hand, leaving the outcome of a never before interpreted

provision of the Youth Handgun Safety Act—one which has widespread implications for

all non-FFL holders’ participation in their Second Amendment rights—would serve to

rebalance and disturb national firearms policy. See NASDAQ OMX Grp., Inc. v. UBS Sec.,

LLC, 770 F.3d 1010, 1028 (2d Cir. 2014) (recognizing that a substantial federal issue

existed where “resolution of the disputed federal law issue here would likely have far-

reaching prospective consequences for the operation of national securities exchanges,

particularly in conducting IPOs”).

         27.       Because Plaintiffs’ claims against the Tennessee Defendants raise a federal

question that meets the standard set by the Supreme Court in Grable, jurisdiction is proper

in this Court pursuant to 28 U.S.C. § 1331.

                                V. DIVERSITY JURISDICTION

         28.       Diversity is an additional ground for jurisdiction because there is diversity

between the parties properly served and the amount in controversy exceeds $75,000. See

supra at §II. The Plaintiffs ask the Court to award over $1,000,000 in damages. Therefore,

the only question is whether there is diversity between the parties properly served for

purposes of 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on the

basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the

parties in interest properly joined and served as defendants is a citizen of the State in which

such action is brought.”).



                                                 12
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 13 of 17



         29.       The forum defendant rule embodied in 28 U.S.C. § 1441(b)(2) states that a

civil action otherwise removable “solely” under diversity of citizenship may not be

removed if one or more of the parties in interest “properly joined and served as defendants”

are citizens of the state in which the action is brought.

         30.       Section 1441(b)(2) does not defeat removal under the facts of this case. First,

removal is based on both diversity and federal question jurisdiction pursuant to 28 U.S.C.

§§ 1331 and 1441(c). Removal is not solely based on diversity.

         31.       Second, while the Tennessee Defendants accepted service on May 12, 2020,

the Texas defendants have not been properly served with the Original Petition.

         32.       The Petition names three forum-state defendants – Antonios Pagourtzis,

Rose Marie Kosmetatos, and Dimitrios Pagourtzis. Based on the docket, there is no return

of service on file for Antonios Pagourtzis and Rose Marie Kosmetatos. To the extent that

service was attempted on Dimitrios Pagourtzis, the return of service on file plainly

indicates services was not proper. (See Ex. A-3, Return of Service) (Citation issued to

Dimitrios Pagourtzis “c/o North State Hospital, 4730 College Drive, Vernon, TX 76384 –

or anywhere [he] may be found.”) Instead of serving Dimitrios Pagourtzis at the listed

address or in person, Plaintiffs served the Texas Secretary of State. The affidavit of service

recites “citation . . . was executed at 1019 Brazos Street, Austin, TX 78701 within the

county of TRAVIS at 1:09 PM on Tue, May 12, 2020, by delivering a true copy to the

within named DIMITRIOS PAGOURTZIS BY DELIVERING TO THE SECRETARY

OF STATE OF THE STATE OF TEXAS BY DELIVERING TO ITS DESIGNATED

AGENT, MICHAEL ORTA.” Id. This service is improper on its face.

                                                  13
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 14 of 17



         33.       Further, under the Texas Health & Safety Code § 571.010, proper service on

Pagourtzis, a psychiatric patient at North State Hospital, required Plaintiffs’ to serve “[t]he

facility administrator or the superintendent, supervisor, or manager of [the] inpatient

mental health facility.” Plaintiffs failed to properly serve Pagourtzis under Texas law.

         34.       Because service on Dimitrios Pagourtzis is facially defective and improper

under Texas Health & Safety Code § 571.010, the Tennessee Defendants’ removal under

§ 1441(b)(2) is appropriate and no consent from the Texas Defendants is necessary for

removal. The Fifth Circuit permits “snap removal” under § 1441(b)(2) in cases like this

where Plaintiffs have formally effected service on the non-forum state defendants, yet

failed to properly effect service on the forum state defendants. According to the Fifth

Circuit: “A non-forum defendant may remove an otherwise removable case even when a

named defendant who has yet to be properly joined and served is a citizen of the forum

state.” Texas Brine Co., L.L.C. v. Am. Arbitration Ass’n, Inc., 955 F.3d 482, 487 (5th Cir.

2020) (internal quotations omitted). The Court found the text of § 1441(b)(2) unambiguous

and therefore did not have “any doubt about the propriety of removal” under the procedural

circumstances identical to this case. Id.

         35.       Thus, the Tennessee Defendants’ removal under § 1441(b)(2) is proper.

                        VI. ADDITIONAL PROCEDURAL MATTERS

         36.       In accordance with Local Rule 81, this Notice of Removal is accompanied

by the following documents:

                   A.    All executed process in this case;



                                                14
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 15 of 17



                   B.    All pleadings asserting causes of action, e.g., petitions, counterclaims,
                         cross actions, third party actions, interventions and all answers to such
                         pleadings;

                   C.    The docket sheet;

                   D.    A list of all counsel of record, including address, telephone numbers
                         and parties represented; and

                   E.    An index of the materials being filed. See Exhibits A-E.

         37.       Upon filing this Notice of Removal, the Tennessee Defendants will provide

prompt written notification to Plaintiffs and will file a Notification of Removal, attaching

a copy of this Notice of Removal, with the Clerk for County Court at Law No. 3.

         38.       Upon removal, the Court “shall” sever from the action all non-removable

claims by Plaintiffs against Pagourtzis and his parents and remand the severed claims to

County Court at Law No. 3. See 28 U.S.C. § 1441(c)(2).

         39.       This case is related to two other matters pending before the Galveston

Division, Yanas, et al. v. Pagourtzis, et al., Case No. 3:20-cv-00141 and Tisdale, et al. v.

Pagourtzis, et al., Case No. 3:20-cv-00141.

         40.       A jury has been demanded in the underlying case.

                                          VII. CONCLUSION

         41.       THEREFORE, the Tennessee Defendants remove the underlying case and

preserve any and all rights and defenses, including those available under Rule 12 of the

Federal Rules of Civil Procedure.




                                                 15
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 16 of 17



                                            RESPECTFULLY SUBMITTED,

                                             /s/ A.M. “Andy” Landry III
                                            A.M. “Andy” Landry III
                                            State Bar of Texas # 11868750
                                            S.D. Texas Bar # 15187
                                            GRAY REED & MCGRAW LLP
                                            1300 Post Oak Blvd., Suite 2000
                                            Houston, Texas 77056
                                            Telephone (713) 986-7000
                                            Facsimile (713) 986-7100
                                            Email: alandry@grayreed.com

                                            ATTORNEY IN CHARGE,
                                            LUCKYGUNNER, LLC D/B/A
                                            LUCKYGUNNER.COM, RED STAG
                                            FULFILLMENT, LLC,
                                            MOLLENHOUR GROSS, LLC,
                                            JORDAN MOLLENHOUR AND
                                            DUSTIN GROSS


                                            OF COUNSEL:

                                            Andrew A. Lothson (PHV application
                                            forthcoming)
                                            SWANSON, MARTIN & BELL, LLP
                                            330 North Wabash, Suite 3300
                                            Chicago, Illinois 60611
                                            Office: (312) 321-9100
                                            Direct: (312) 923-8274
                                            Fax: (312) 321-0990
                                            Email: alothson@smbtrials.com




                                       16
4811-3765-9837.1
      Case 3:20-cv-00171 Document 1 Filed on 05/20/20 in TXSD Page 17 of 17



                                 CERTIFICATE OF SERVICE
        I certify that on May 20, 2020, a copy of this document was served on all counsel in
accordance with the Federal Rules of Civil Procedure through use of the Court’s electronic-
notification system, which provides automatic notice of service to registered users. This document
has also been served via First Class Mail and/or by email on the following recipients:


 Via first class mail, email and e-filing:
 The Chandler Law Firm, LLP
 Sherry Scott Chandler
 Lewis M. Chandler
 4141 Southwest Freeway, Suite 300
 Houston, Texas 77027
 (713) 228-8508 (Telephone)
 (713) 228-8507 (Facsimile)
 sherry@chandlerlawllp.com
 lewis@chandlerlawllp.com

 Via first class mail:
 Dimitrios Pagourtzis
 c/o North State Hospital
 4730 College Drive
 Vernon, TX 76384




                                             /s/ A.M. “Andy” Landry III
                                             A.M. “Andy” Landry III




                                               17
4811-3765-9837.1
